Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 1 of 17 PagelD# 4

IN THE UNITED STATE’S DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
701 East Broad Street, Suite 3000
Richmond, Virginia 23219-3528

Queen Naja, Beneficiary of
Cestui Que Trust and Social Security Trust in the name
HERBERT WALKER PETERS,

Plaintiff,

Vs
HERBERT WALKER PETERS Social Security Trust
Defendant
AND

HERBERT WALKER PETERS Cestui Que Trust
Defendant

Case no. J val a 598

 

Complaint for Civil Action

In Rem Civil Action Case Proceedings- Revocation and Liquidation of Cestui Que Trust And
Social Secuirty Trust

Parties

The Defendants, HERBERT WALKER PETERS Social Security Trust and HERBERT
WALKER PETERS Cestui Que Trust; and

The Plaintiff, Queen Naja, Beneficiary of said Trust(s);and

NOW COMES, the Queen Naja the Beneficiary who respectfully moves this Court for a
liquidation of the beneficial interest in the Social Security Trust and Cestui Que Trust Account
in the name HERBERT WALKER PETERS, Death certificate State file number 18-025288

with the Commonwealth of Virginia (a copy of death certificate copy is attached) for complete

PageiofS
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 2 of 17 PagelD# 5

distribution of beneficial interest of the Cestui Que Trust as agreed by the Beneficiary on the
Certificate of Assignment of Beneficial Interest in Trust (See Attached copy); and
Jurisdiction
This court has in rem jurisdiction as it relates to the property of the HERBERT WALKER
PETERS Social Security Trust of the federal jurisdiction backed by the HERBERT
WALKER PETERS Cestui Que Trust (the “Trust”).
Claim

Count 1.) There is a breach of fiduciary responsibilities for the Trust amongst the
Trustees of the Cestui Que Trust and Social Security Trust for failing to notify the original

beneficiary, Herbert W. Peters, prior to his death and his heirs of the Trust(s) existence.

Count 2.) The Trustees have failed to provide full disclosure to the Beneficiary of the
Trust. Resulting to injuries whereby the beneficiary and heirs have not been able to gain access
to any of the beneficial interest in the Trust.

Count 3.) The Creators and Trustees of the Trusts have abandoned their fiduciary duties

and made themselves unknown and unavailable.

These Violations of State Laws Pursuant to Code of Virginia § 64.2-775. “Duty to inform and
report- A. A trustee shall keep the qualified beneficiaries of the trust reasonably informed
about the administration of the trust and of the material facts necessary for them to
protect their interests. Unless unreasonable under the circumstances, a trustee shall
promptly respond to a beneficiary's request for information related to the administration
of the trust. A trustee who fails to furnish information to a beneficiary or respond to a
request for information regarding the administration of the trust in a good faith belief that
to do so would be unreasonable under the circumstances or contrary to the purposes of

the settlor shall not be subject to removal or other sanctions therefor.”

Page 2 of 5
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 3 of 17 PagelD# 6

As it stands today the Herbert Walker Peters Cestui Que Trust and Social Security Trust was
abandoned property until Queen Naja, Beneficiary and Heir has come forward to claim the
Beneficial Interest of the said Trust.

Question

The question for the Court:

Who is the Trustee?

Who is responsible for notifying the Beneficiary of the Trusts existence?

Who is responsible for administering the Trust to the Beneficiary?

Why wasn’t full disclosure provided to the Beneficiary about the Trust?

What is required of the Beneficiary to ensure these Trusts are revoked and liquidated?

Prayer for Relief

WHEREFORE Plaintiff, hereby requests this Court enter a Judgement in favor of:

1.

U.S. District Court Judge of the United Stated District Court, Eastern District of Virginia
to operate as the Trust Protector of the Court for Herbert Walker Peters Social Security
Trust and Herbert Walker Peters Cestui Que Trust, with the power of Attomey in Fact to
and remove any Trustee and assign honorable Trustees to administer the Trusts, and
contact all Parties of both Trusts and start the revocation and liquidation process and
ensure the beneficial interest is properly transferred to the Queens Equity Private Trust in
accordance with Virginia Code Chapter 14. Fiduciaries Generally, Article | and 2 and
any other governing laws of the Commonwealth and Federal laws; and to revoke,
liquidate, dissolve and TERMINATE the Cestui Que Vie Trust and Social Security

Trust from any further use immediately as it will serve no purpose to the beneficiary.

The Beneficial Interest Holder, Queen Naja, (the “Beneficiary”) of the Death Certificate
and said Trusts has assigned (100%) of her beneficial interest to Queens Equity Private

Trust and the equity has been accepted by the Trustee (See attached certificate); and

Page 3 of 5
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 4 of 17 PagelD# 7

3. It is requested that this Court accepts for value any and all invoices, promissory notes,
bills and charges discovered and presented to the Court for satisfaction and
SETTLEMENT; and

4. Attached the Court will find the Certificate of Trust, first page of Declaration of Trust
and Signature Pages of the Queens Equity Private Trust, therefore;

5. A full accounting of all securities and assets of the Herbert Walker Peters Cestui Que
Trust and Social Security Trust is requested and placed on an encrypted CD- Drive,
password protected and provided to Queen Naja, Trustee for the Queens Equity Private
Trust.

6. A custodial account with the Court is requested for all monies to be made available to the
Trustee of the Queens Equity Private Trust immediately as assets are liquidated and funds
are deposited.

7. A zero balance checking account and debit card made available within seven (7) days of
acceptance of this Complaint for food, clothing, housing, transportation, healthcare and
education expenses for the beneficiaries.

8. The Court may receive “reasonable compensation” for administration of the Trust.

9. Such other and further relief as this Court may deem just and proper.

Order for the Court:

This ORDER is hereby given and concurred with the District Court Judge. That the District

Court Judge is to have the court contact all of the required parties from all Trusts to meet
with Queen Naja, Trustee for Queens Equity Private Trust and start the
Liquidation/Settlement process of these Trust matters within the next 3 days after receipt

acceptance of this Complaint.

Page 4of 5
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 5 of 17 PagelD# 8

Date: September 9, 2021

7 Gacensti, Beneficiary of

HERBERT WALKER PETERS (Trusts)
3816 Armory Lane

York, Pennsylvania 17408

Tel: 267-521-1533

Email: queensequity@protonmail.com

CC’D:

Queen Naja, Trustee

Queens Equity Private Trust

2159 White Street

Suite 3-269

York, Pennsylvania 17404

Tel: 267-521-1533

Email: Queensequity@protonmail.com

Page Sof 5
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 6 of 17 PagelD# 9

IN THE UNITED STATE'S DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
701 East Broad Street, Suite 3000
Richmond, Virginia 23219-3528

Queen Naja, Beneficiary of
Cestui Que Trust and Social Security Trust in the name

 

 

HERBERT WALKER PETERS,

Plaintiff

Vs
HERBERT WALKER PETERS Social Security Trust
Defendant
AND
HERBERT WALKER PETERS Cestui Que Trust
Defendant

Case no.
ORDER

AND NOW, this day of , , upon consideration of the

 

Complaint for Civil Action, and any response thereto, it is ORDERED and DECREED that said

Motion is

 

 

 

 

 

 

BY THE COURT:

 
1844 (Rev. 0421) Case 3:21-cv-00588-DJN CANE COVER SAKE Page 7 of 17 PagelD# 10

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law. except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SH/o INSTRUCTIONS ON NENT PAGE OF THIS FORM)

1. (a) PLAINTIFFS DEFENDANTS

Queen Naja, Beneficiary of HERBERT WALKER HERBERT WALKER PETERS Cestui Que and Social

PETERS Cestui Que and Sacial Security Trust Security Trust
(b) County of Residence of First Listed Plaintiff Vv County of Residence of First Listed Defendant Pe
(EXCEPT IN E18, PLAINTIFE CASES) (IN US. PLAINTIVE CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

     

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known)
il. BASIS OF JURISDICTION ¢Piace an “V" m One Box Only; IIE. CITIZENSHIP OF PRINCIPAL PARTIES ¢Piace aa “X" in One Bax for Plamutf
(For Diversity Cases Only) and One Bax for Defendant;
C1 US. Goverment [=]3 Federal Question PTF DEF PTF DEF
Plaintiff (LS. Government Not a Party) Citizen of This State O I oO 1 Incorporated or Principal Place oO 4 Ol:
of Business In This State
LJ2 U.S. Government []4 Diversity Ctuzen of Another State (12 [) 2 _ Incorporated usd Principal Place oO 5 oO:
Defendant (indieate Citizenstup of Parties in lem Ithy of Business In Another State
Citizen or Subject of a | 3 a} 3. Foreign Nation C] 6 Cie
Foreign Country
{V. NATURE OF SUIT (Ptace an “iV” m One Box Only) Click here for: Nature of Suit Code Descriptions.
{ CONTRACT. TORTS FORFEITURE/PENALTY _ BANKRUPTCY OTHER STATUTES )
110 Insurance PERSONAL INJURY PERSONAL INJURY [625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine o 310 Airplane (CJ 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability T jovo Other 28 USC 157 372%a))
140 Negotiable Instrument Liability (DD 367 Health Care! INTELLECTUAL |__} 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Phannaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment} Stander Personal Injury 820 Copyrights 430 Banks and Banking
H 151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability (C) 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corupt Organizations
(09153 Recovery of Overpayment Liability PERSONAL PROPERTY BOR 880 Defend Trade Secrets [__] 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud [710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits -| 355 Motor Vehicle 371 Truth in Lending Act [__] 485 Telephone Consumer
|] 190 Other Contract Product Liability 380 Other Personal ] 720 Labor/Management * SOCIAL SECURITY Protection Act
H 195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities‘Commadities:
1 362 Personal Injury - Product Liabitity 751 Family and Medical 863 DIWC/DIWW ($05(2)) L_ Exchange
Medical Maipractice Leave Act 864 SSID Title XVI |__) 890 Other Statutory Actions
[| REAL PROPERTY | __CIVIL RIGHTS | PRISONER PETITIONS | _|790 Other Labor Litigation 865 RSI (405(g)) [| 892 Agricultural Acts
210 Land Condemnation «} 440 Other Civil Rights Mabeas Corpus: |_|791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act 895 Freedom of Infonnation
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General Hl 871 IRS—Third Party + 899 Adininistrative Procedite
[| 290 All Other Real Property [—] 445 Amer. w/Disabilities -[ | 535 Death Penalty IMMIGRATION. _| 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
] 446 Amer. w/Disabilities -[_| 540 Mandamus & Other [ie Other Immigration } 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
_] 448 Education $55 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
fy! Original mg Removed from oO 3 Remanded from oO 4 Reinstated or oO 5 Transferred from = [7] 6 Multidistrict o8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing {Do not cite jurisdictional statutes untess diversity):
42:1983 Civil Rights Act

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

Brief description of cause:

Breach of Fiduciary Duties
VII REQUESTED IN = () CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R-Cv.P. JURY DEMAND: Clyes_ [No
VII. RELATED CASE(S)
IF ANY (See mnstructions): .
JUDGE David Novak DOCKET NUMBER _3:21¢v00361

DATE SIGNATURE OF ATTORNEY OF RECORD
eat Gitir. "prs benwtcensf
FOR OFFICE USE ONLY e L~ ‘ Lf

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

EEE

 
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 8 of 17 PagelD# 11

IN THE UNITED STATE’S DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
701 East Broad Street, Suite 3000
Richmond, Virginia 23219-3528

Queen Naja, Beneficiary of
Cestui Que Trust and Social Security Trust in the name

 

HERBERT WALKER PETERS,
Plaintiff,
Vs
HERBERT WALKER PETERS Social Security Trust
Defendant
AND
HERBERT WALKER PETERS Cestui Que Trust
Defendant
Case no.
MOTION FOR ACCEPTANCE AND EXECUTION
To the Court,

The Plaintiff moves this Court to accept the attached Certificate of Assignment of
Beneficial Interest in Trust (“Certificate”), and ensure all charges, promissory notes
and debts against the estate are accepted for value, settled and the enforcement of
the terms of the accepted Certificate for the liquidity of the Herbert Walker Peters

Social Security Trust and Herbert Walker Peters Cestui Que Trust on behalf of the

beneficiary is honored.

Date: September 9, 2021. ete

Queen Naja, beneficiary of
HERBERT W. PETERS (TRUSTS)
3816 Armory Lane

York, PA 17408

Email: queensequity@protonmail.com
Tel:267-521-1533
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 9 of 17 PagelD# 12

IN THE UNITED STATE'S DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
701 East Broad Street, Suite 3000
Richmond, Virginia 23219-3528

Queen Naja, Beneficiary of
Cestui Que Trust and Social Security Trust in the name

 

 

HERBERT WALKER PETERS,

Plaintiff

Vs
HERBERT WALKER PETERS Social Security Trust
Defendant
AND
HERBERT WALKER PETERS Cestui Que Trust
Defendant

Case no.
ORDER

AND NOW, this day of : , upon consideration of the

 

Motion for Acceptance and Execution, and any response thereto, it is ORDERED and

DECREED that said Motion is

 

 

 

 

 

 

BY THE COURT:

 
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 10 of 17 PagelD# 13

CERTIFICATE OF ASSIGNMENT OF BENEFICIAL INTEREST IN
TRUSTS

THIS ASSIGNMENT is made this BMA day of September, 2021, by Queen Naja,
whose address is 3816 Armory Lane, York, Pennsylvania 17408, USA (hereinafter referred to as
"Assignor"), to QUEENS EQUITY PRIVATE TRUST, whose mailing address is 2159 White
Street, Suite 3-269, York, Pennsylvania 17404, USA, (hereinafter referred to as "Assignee").

WITNESSETH:

WHEREAS, the Assignor is a natural person, alien, and beneficiary of the Cestui Que
Trust Account in the name, HERBERT WALKER PETERS (“entity”), of a Commonwealth of
Virginia, Death Certificate state file number 18-025288, created by the Commonwealth of
Virginia, by instrument dated May 11", 2018; and HERBERT WALKER PETERS Social
Security Trust Account (number XXX-XX-XXXX) and

WHEREAS, the Assignor desires a complete liquidation of beneficial interest in both
Trust(s) and assignment of one hundred (100%) of the beneficial interest to the Assignee,
QUEENS EQUITY PRIVATE TRUST after any existing liabilities have been accepted for its
value and settled; and

WHEREAS, QUEENS EQUITY PRIVATE TRUST, does not prohibit such assignment:

NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the Assignor hereby grants and conveys all of right, title and beneficial interest to
the Assignee and all Assignor's interest as a beneficiary of the HERBERT WALKER PETERS
Cestui Que Trust and HERBERT WALKER PETERS Social Security Trust, including the par
value of all monies due or to become due to the Assignor there under; and

The Assignor authorizes the Public Officials of the Court to act as Trustee, to execute his
or her fiduciary duties as it pertains to the stated HERBERT WALKER PETERS Trust(s), to pay
directly to the Assignee all monies or other benefits representing, or arising from, the interest
assigned hereby within (14) calendar days of receipt of this Certificate or within (3) business
days provide notice to the beneficiary reason for any delay.

The Assignor Hereby irrevocable constitute and appoint;
The United Stated District Court, Eastern District of Virginia, Judges, representatives, successors
or assigns as, the Trust Protector and Attorney-in-fact to have the power to remove and appoint
Trustees and transfer the securities on the the books of the within the named Trust(s) accounts
and administer the, HERBERT WALKER PETERS Cestui Que Trust and Social Security Trust.
with full power to liquidate securities on behalf of the beneficiary and transfer equity to the
QUEENS EQUITY PRIVATE TRUST, and said judge is given the power and shall be
responsible for accepting the value of any bills and liabilities for satisfaction and settlement and
the power to enforce of the liquidation of the aforementioned HERBERT WALKER PETERS

Trust(s) accounts.

The holder of this Certificate, by virtue of his or her fiduciary duties and acceptance
hereof, assents to and shall be bound by the orders and commands of the Beneficiary and any
failure to perform will commence a legal and equitable suit unless otherwise prohibited by law.

Page | of 3
Doc:R823
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 11 of 17 PagelD# 14

IN WITNESS WHEREOF, the Assignor has executed this assignment the day and year
first above written.

Signed, sealed and delivered in the presence of:

Ce Vt PO Clan 2B
WITNESS Queeff Naja (Beneficiary) /fef, HERBERT
WALKER PETERS Cestui Que Trust and
HERBERT WALKER PETERS Social

Security Trust, Assignor

Accepted by: QUEENS EQUITY PRIVATE TRUST, Assignee

Signature: q “lla Sf\awe. SAF ustel
Queen Naja, Trustee Ll 7

Page 2 of 3
Noe:RR2
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 12 of 17 PagelD# 15

ACKNOWLEDGEMENT

Commonwealth of Pennsylvania}

County of “Ynck }

Before me, a Notary Public, on this day personally appeared
Ou ial Aja \ 0. , known to me to be the person whose name is subscribed to the
foregoing instrument as Beneficiary and acknowledged to me that he/she executed the same for

the purpose and consideration therein expressed.

. 4 o
Given under my hand and seal of office this s day of ) ) be ( 20 I
Ny) \ /| Abnriny Commanwealth of Pennsylvania - Notary Seal
UM : MELISSA A BLEVINS - Notary Public

" York County
Not Ty Public My Commission Expires Dec 8, 2023

. ommission Number 1293821
My commission expires, VP fem bec 5 WH? 3 Commiss

 

 

 

 

ACKNOWLEDGEMENT

Commonwealth of Pennsylvania}

County of Cat k }

Before me, a Notary Public, on this day personally appeared
Queea Na 10, , known to me to be the person whose name is subscribed to the
Vy

foregoing instrument as TRUSTEE and acknowledged to me that he/she executed the same for

the purpose and consideration therein expressed.

‘ é ‘
Given under my hand and seal of office this 5 day of Zep dom D C2 20 oAl .

 

Commonweaith of Pennsylvania - Notary Seal
MELISSA A BLEVINS - Notary Public
York County

 

My Commission Expires Dec 8, 2023

D 1 s Fe Commission Number 1293821
My commission expires Ye /

Page 3 of 3

 

 

 

Doc:R823
   

Sere a 21- “CV- -00588-DJN Document 2 Filed 09/10/21 Page 13 of 17 PagelD# 16

¢ a

   

Be fla SSE i SERS OF WATERMARK . HOLD TO LIGHT T

AQQEK C1 ewrnan ri ms ~ imaPSTk
2438551 COMMONWEALTH OF VIRGINIA
DEPARTMENT OF HEALTH -- DIVISION OF VITAL RECORDS

 
  

  

a

 

COMMONWEALTH OF VIRGINIA - CERTIFICATE OF DEATH
DEPARTMENT OF HEALTH - DIVISION OF VITAL RECORDS - RICHMOND

 

 

DATE RECORD FILED STATS FILE NUMBER
MAY 11, 2018 18-025288

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—E————
1. FULL NAME OF DECEDENT (first) (middle) (haat) Tullis)
HERBERT Ww PETERS
2 SEX 3. DATE OF DEATH 4. DATE OF BIRTH $. AGE IF UNDER | YEAR IF UNDER } DAY
MALS FEMALE NOT DETERMINED Dactuat Cressumap Yor: Months Day Heere Mewar
Nv T
] O Oo MAY 5, 2018 Cyarrncomars Jrouns JULY 25, 1934 83
6WAS erent EVER IN i ARMED ec 55 1. BIRTHFLACH (U.S STAT2 OR POREION COUNTRY) & SOCIAL SECURITY NUMBER IF NO SSN, CHECK APPROPRIATE BOX
z ‘KNOWN NONI WOT OBTAIN, UNKNOWN
Aj tel 5 VIRGINIA 231 - 42-9184 al NOTOBTAINADLE == UNK!
9. STREET ADDRESS (INCLUDE HOUSE AND/GR AFT. # OR ROUTE NO) 10. (TY OR TOWN OF RESIDENCE INSIDE CITY OR TOWN LIMITS?
25804 FRANKLIN ST PETERSBURG f]ves [xo
11, COUNTY GF DECEDENT'S RESIDENCE (if independent city, leave blank) 12, US. STATE (OR FOREIGN COUNTRY) OF DECEDENTS RESIDENCE iia ZIF CODE
VIRGINIA 23803
13. RACE OF DECEDENT (CHECK ONT O& MORE) oO AMERICAN INDIAN OR ALASKAN NATIVE(SFECIFY)
(vrs [M]BLAcK on APRICAN AMERICAN [7] PiLIFINO Cy korzan (CJ otter PaciFic ISLANDER(SPECIFY)
(sean incian Co cuinese [samoan = ([]vigrnamese — ([] orn Aslan (srEctFY)

 

(native xawanan [CJouamanianorciamorro = []Jaranzsa = [[]unkwown (Dorner erecrey)
14, DECEDENT OF HISPANIC GRIGINT
[w) Non-Hispanic ([] CENTRAL O8 SOUTH AMERICAN (coma (mexican (CD rurrto aican CD otuer grecary) ( usexown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. EDUCATION (HIGHEST GRADE COMPLETED) ()teewenrary/snconpary (0-12) (on scroon prevoma (cep [iB] Years oF contron 3
(J Associats recren (sacmior'sprores =] MASTER'S DEGRER (pocroratePRorEssIONAL DEGREE (Juxknown
16 GIIZEN OF WHAT COUNTRY 17. USUAL, OR LAST OCCUPATION 15, KIND OF BUSINESS OR INDUSTRY
UNITED STATES OF AMERICA SALESMAN | INSURANCE
if. MARITAL STATUS 20. 1F MARRIED, SEPARATED OR WIDOWDD, NAME OF SPOUSE {if divorced leave blank)
(JNevVeRMARRIED  fajMARRIED = [J wipownp = [[]pivorcep) = []seraratep = [Junenown | JEAN MALLORY PETERS
21. FULL NAME OF DECEDENT'S FATHER OR PARINT I(firet,middie,tastsullix) (maiden nanmeif any) ia, GENDER 22. FULL NAME OF DECLDENT § MOTHER OR PARENT I(firstmiddielast,sullia) (maiden name,lf any) 22a GENDER
HERBERT LEE PETERS MALE LOYD MARIE WALKER FEMALE
23, INFORMANT'S RELATIONSHIP OF SOURCE GF INFORMATION 24, FULL NAME OF INFORMANT OR NAME OF SOURCE
SPOUSE JEAN MALLORY PETERS
25. NAME OF HOSPITAL OR INSTITUTION OF DILATIL (if none, so state) 23a. SELECT ONE IF DEATH OCCURRED IN HOSPITAL
SOUTHSIDE REGIONAL MEDICAL CENTER Oo ll es ~
26 SPECIFY IF DEATH OCCURRED SOMEWHERE OTHER THAN A HOSPITAL
Cuosriceracury = []sursincuowm =©[CJionotmatcarnracury [C]pncepeyrsnome [[Jcorrecrionarracimy [Corner @rectry)
21. CTY GR TOWN OF DEATH 24. STREET ADDRESS OR AT. NO OF FLACE OF DEATH fa ZIP CODE 28b. COUNTY GF DEATH (if independent city, leave blank)
PETERSBURG 200 MEDICAL PARK BOULEVARD 23805
29. METHOD OF DISPOSITION
[Bsa (2 tosenent / mausoLzum [i] CREMatiON / INCINERATION [[] CREMATION witli BURIAL (UO REMation WITH ENTOMBMENT / MAUSOLEUM
(C)BURIAL AT SEA Ci poxarton (Corner isreciry)
oO REMOVAL FROM STATE (F KNOWN, FLEASE ALSO CHECK FINAL METHOD OF DISPOSITION WHEN REMOVING FROM STATE, FROM OPTIONS SHOWN)
30. FLACE GF DISPOSITION - NAMG OF CRLOITERY OR CREMATORY
WINDSOR CREMATORY
31. PLACE OF DISPOSITION - STREET ADDRESS OF CEMBTERY OR CREMATORY Sta CITY / COUNTY ib. STATE. ile ZIP CODE Md COUNTRY
410 WINDSOR AVE, LAWRENCEVILLE VIRGINIA 23868
32. SIGNATURE OF FUNERAL DIRECT OR/LICENSER , VSAP OR NEXT OF KIN (ACTUAL SIGNATURE) Ja. LICENSEES NOL sb AME CY RUNSRAL 000) OF PACITY aay I EST BI ISHMENT
/S/ SHELTON WAYNE SMITH osoze7Tagis. ¢| JaNES AE WILKERSON FUNERAL ESTABLISHMENt,
33, NAMB OF FUNERAL DIRECT OR / LICENSEE, VSAP OR NEXT OF KIN 33a STREET ADDRESS OF FUNERAL HOME/ FACILITY, VSAF OR NEXT GF KIN(Inci.de aires adders, ety, ste and tip code)
SHELTON WAYNE SMITH 102 SOUTH AVENUE PETERSBURG VIRGINIA 23803
34. TIME OF DEATH: To the beet of my knowledge, death occurred at OD AM oO PM. (DJ acruan (CD 4PrRoMaTE (7 rresumep (7 founp
35, PART I. Enter the diseaces, injuries, or complications that caused the death Do not enter the mode of dying, such a3 cardiac or respiratory arrest, shock, or heart failure. Rae
TMMEDIATE CAUSE OF DEATH

(Final disease or condition resulting in death) (A) SEPTIC SHOCK

Sequentially list conditions, if any, leading BUR TS (GR AS A CONSEQUENCE OF)

CAUSE (Diseat crigun tat intatedevead®) ACUTE RENAL FAILURE

resulting in death) LAST —————— Bun TO [OR AS A CONSEQUENCE OF]
(9 C-DIFFICILE COLITIS

DUETO (OK AS A CONSEQUENCE OF)

 

 

 

 

p)

 

PART II. Other significant conditions contributing to death but not resulting in the underlying cause given in Part],

 

36, WAS THE MEDICAL EXAMINER CONTACTED? dda AUTOPSY? 36b, WHRE FINDINGS AVAILABLE TO COMPLETE CAUSE OF DEATH? 1. DID TOBACCO USE CONTRIBUTE TO DEATH?
[] ves — [a] No (] yes [i] xo ( ¥ts [] xo Clyes [No [J Possteny [ig] Unknown

[(C)sor PREGNANT, BUT FREGNANT WITHIN 42 DAYS OF DEATH

 

 

 

 

34. IF FEMALE

 

(DO PRRGWANT AT TIME Ge DEATH (Unknown IF PREGWANT WITHIN THE PAST YHAR
(C] Nor PREGNANT WITHIN PAST YEAR (CNor PRnGNANT, BUT PREGNANT WITHIN 43 DAYS TO 1 YHAR BEFORE DEATH (UNor APPLICABLE ( if decedent's age is 0-§ of 75 years)

EXTERN. ‘ENT IT CONT! ED TO CAUSE OF DEATH? 40, WAS THIS A MILITARY DEATH? 40a, TF MILITARY DEATH, SELECT MANNER OF DEATH
oe SS cn Tete NATURAL =» ACCIDENT SUICIDE HOMICIDE UNDETERMINED PENDING

 

 rrimary CO conrapurine Ovs [a] xo oO Oo oO Oo C] Bs

ITEMS 41 TO 47 IN THIS SECTION SHOULD ONLY BE COMPLETED FOR MILITARY DEATHS

 

 

 

 

 

 

 

 

 

 

 

41. DATE OF INJURY 42, TIME OF INJURY 43, INJURY AT WORK? TLELACE GF INJURY (home, farm, factory, street, office, bldg, ete)
OA AM. [PM Ow Oxo 2 wxxxow

45. LOCATION OF INJURY STREET ADDRESS guciuos nov 25 ANUIOR APT OR ROUTE NO) 4%a CTY / COUNTY 43b. STATE Se ZIP CONR 4id COUNTRY

46. IF TRANSPORTATION INJURY, SPECIFY (DD orivenorrrator CC passenom (CO repestrian CO otter (sreqFY)

 

——
47, DESCRIBE HOW INJURY RELATING TO DEATH OCCURRED

 

 

 

 

 

 

 

 

 

 

 

 

 

48. SIONATURE OF FERSON COMPLETING THD CAUSE OF DEATIE 483 TITLE [RB] MEDICALDocToR =] FHysiclaw assistant [[] Doctor or OSTROPATHTY (0.0). | 4#% PATESIGNED
/S/ RAPHAEL AGADA ()susserractmioner [[]orrer MAY 10, 2018
‘49. NAME OF PERSON PROVIDING THE MEDICAL CERTIFICATION OF DEATH 79a ADDRESS OF PERSON PROVIDING THE MEDICAL CERTIFICATION OF DEATH 4%, MEDICAL LICENSE NO.
RAPHAEL AGADA 3611 BOULEVARD COLONIAL HEIGHTS VIRGINIA 23834 0101840582
$0. ARB YOU A DESIGNEE? $1. IF YES, FLEASH PROVIDE THE NAME OF AUTHORIZING OR ABSENT PHYSICIAN $la ADDRESS OF AUTHORIZING PHYSICIAN
Oves  [ajxo
a SN This is to certify that this is a (rue and correct reproduction or abstrac

ZgNRT ME a Of Health, Richmond, Virginia ( \

 

DATE ISSUED

  
 

  

et M. Rainey, State Reqistran’/

s in the iawer left har:

JULY 20, 2020
“security paper with the seal of Virginia Department of Hoalth, Vital Stati
1,as amended,

   
  

  

io

te
te

Dy “a Awe a

nat

 
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 14 of 17 PagelD# 17

QUEENS EQUITY
: PRIVATE TRUSTo

CERTIFICATE OF TRUST

|. The names and addresses of the currently acting Trustees of the Trust are as follows:

QUEEN NAJA
3816 ARMORY LANE
YORK, PENNSYLVANIA 17408

2. The Trust is currently in full force and effect.

3. Attached to this Certificate of Trust and incorporated into it are the selected provisions of the Trust evidencing
the following:

a. First page of the Trust: Appointment of Trustees;
b. Last pages of the Trust: Signature pages: and
c. Letter of Introduction for Trustees to Banking officers

4. The Trust provisions not attached to this Certificate of Trust are of a private, non-negotiable nature, and set
forth the distribution of the trust res. They do not modify the general financial powers of the Trustees.

5. The Signatories of this Certificate of Trust are currently the acting Trustees of the Trust and declare that the
foregoing statements and the attached Trust provisions are true, correct ad complete under penalty of perjury
under the laws of the United States of America.

This Certificate of Trust is dated this 4'" day of August 2021.

COLL
QUEEN NAJA, Trustee H+7#LE

 

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.
STATE OF- < i ‘ie

Se AON S| \ Or
COUNTY OF __{ 4 ev =

On_CRoegucst 14" 2o2t before me, wun Wohete Notary Public personally
appeared QUEEN NAJA, who proved to me on the basis of satis¥actory evidence to be the person whose names
is subscribed to the within instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument. I certify under PENALTY OF PERJURY under the laws of the State of

 

 

 

 

 

TAS AN 2 4 NY Quit BS that the foregoing paragraph is true and correct.
WITNESS$-my hand an rte al seal.
Jon
My commission expires: }} (0 225 (SEAL)

 

Commonweasth of Pennsylvan'a ~ Notary Seal
Dawn M. Sneetz, Notary Pubtic
Yorks County
My commission evpirer Movember 20, 2023
Canntission ayant esr 1 PO3089

 

 

 
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 15 of 17 PagelD# 18

Declaration

and

Indenture Contract

of An
Irrevocable Express
TRUST

THIS INSTRUMENT IS TO BE
INTERPRETED AND EXECUTED
UNDER AMERICAN LAW OF
CONTRACTS, WITH THE ORIGINAL

} SITUS IN:

United States of America

THIS TRUST INDENTURE
AUTHORIZES ITS TRUSTEE(S) TO
PERFORM .
UNDER THE NAME OF:

QUEENS EQUITY PRIVATE TRUSTe

For Identification Purposes Only
#12299SS4PA
 

Case wee" OURENS EQUITY” 16 of 17 PagelD# 19

PRIVATE TRUSTo

Acceptance Of Trustee; Governing Authority; Severability

Acceptance of Trustee. Effective upon the execution of this Trust, the Trustees, QUEEN
NAJA, accepts the Trust Agreement created hereunder and agrees to be bound by all of the terms
set forth herein and to hold the Trust property in Trust. The Trustees shall not have any duty to

inquire into the administration of the distributions to any Beneficiary after received or actions that
have been taken by any prior Trustee, if assigned.

Governing Authority. This Trust Agreement creating QUEENS EQUITY
PRIVATE TRUST, has been accepted in its entirety on August 4, 2021 and will be
administered in the STATE OF CALIFORNIA. The laws of that state thereunder shall govern
its validity, construction and all rights, provided, however, the Trustee, by written
instrumentfiled with the trust records, may elect to change the situs and governing law of the
trust to either the domicile of the Trustee or the state where the principal assets of the trust are
located.

Severability: If any provision of this trust agreement should be invalid or unenforceable,
the remaining provisions thereof shall continue to be fully effective.

In witness whereof, Trustor and Trustees have executed this agreement in Fresno County, California
on the day and year first above written.

TRUSTEE: QUEEN NAJA

fata sg, Hee

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

STATE OF Aste KAVGN)

COUNTY OF AS AG __
On Onewuesk ALS 2024 before me, A Gon NWaheele Notary Public personally
appeared QUEEN NAJA, who proved to me on the basis of satisfactory evidence to be the person whose names
is subscribed to the within instrument and acknowledged to me that he executed the same in his authorized

capacity, and that by his signature on the instrument the person, or the entity upon behalf of which the person
. acts executed the instrument. I certify under PENALTY OF PERJURY under the laws of the State of

 

ewan sus\icoy A that the foregoing paragraph is true and correct.
de Woes XK
My commission expires: } | | 20 | ZOCP (SEAL)

 

 

   

Commoriscaith of Pennsylvar'a - Netary Seal
Dew i. Sieetz, Korary Pudtic
unt:

My comtsaission + Hevombor 20, 2023
CDG et ee TMG

 
Case 3:21-cv-00588-DJN Document 2 Filed 09/10/21 Page 17 of 17 PagelD# 20

TABLE OF CONTENTS

1. Civil Cover Sheet 1 page

2. Application for fee waiver 2 pages

3. Order for Fee waiver 1 page -
4. Complaint 5 pages

5. Order for Complaint 1 page

6. Motion for Acceptance 1 page

7. Order for Motion 1 page

8. Certificate of Assignment... 3 pages

9. Death Certificate (copy) Exhibit 1 page
10. Certificate of Trust 1 page

11. Trust Declaration Signature pages pages
